Title: To George Washington from Timothy Pickering, 13 July 1796
From: Pickering, Timothy
To: Washington, George


        
          Sir,
          Department of State July 13. 1796.
        
        In your last dispatches were received two patents passed by the Attorney General for your signature, which I now return for that purpose. I have also the honor to inclose a duplicate commission for John Trumbull Esqr. The original went by Mr King; and to be with perfect respect, sir, your most obt servant
        
          Timothy Pickering
        
      